Exhibit 10.8

[INCENTIVE] [NON-QUALIFIED] STOCK OPTION AGREEMENT

UNDER THE MAX RE CAPITAL LTD.

2000 STOCK INCENTIVE PLAN

THIS AGREEMENT, made this     day of             , 200  , by and between Max Re
Capital Ltd. (the “Company”) and [            ] (the “Optionee”).

W I T N E S S E T H:

WHEREAS, pursuant to the Max Re Capital Ltd. 2000 Stock Incentive Plan, as
amended (the “Plan”), the Company desires to afford the Optionee the opportunity
to acquire, or enlarge, his/her ownership of the Company’s common stock, $1.00
par value per share (“Common Stock”), so that he/she may have a direct
proprietary interest in the Company’s success.

NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto hereby agree as follows:

1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the terms of which are attached as Exhibit A, the Company hereby
grants to the Optionee, during the period commencing on the date of this
Agreement and ending on the close of business on the day of the [tenth]1
anniversary of the date hereof (the “Termination Date”), the right and option
(the right to purchase any one share of Common Stock hereunder being an
“Option”) to purchase from the Company, at a price of $             per share
(the “Option Price”), an aggregate of [            ] shares of Common Stock (the
“Option Shares”).

2. Limitation on Exercise of Option. Subject to the terms and conditions set
forth herein and the Plan, the Optionee will be vested in __% of the Options on
and after the              anniversary of the date hereof and an additional __%
on each of the             anniversaries of the date hereof (each such
anniversary, a “Vesting Date”); provided, that, except as otherwise provided
herein, the Optionee is then employed by the Company on the relevant Vesting
Date.

3. Termination of Employment. Any Options held by the Optionee upon termination
of employment shall remain exercisable as follows, subject to the conditions set
forth in Section 4 hereof:

(a) If the Optionee’s termination of employment is due to death or Retirement,
or if the Optionee’s employment is terminated by the Company for Disability (as
defined below) [or without Cause (as defined in the Plan), by the Optionee for
Good Reason (as defined below), or upon the Company’s failure to renew the
Optionee’s work permit in Bermuda,] a pro rata portion of the Options which
would have vested upon the next Vesting Date shall vest as of the date of such
termination, and all other unvested Options shall immediately terminate and be
forfeited. The pro rata portion of the Options that vests shall be calculated by

--------------------------------------------------------------------------------

1

Term must be 5 years if the Option is an Incentive Stock Option granted to a 10%
Shareholder.

 

1



--------------------------------------------------------------------------------

multiplying the number of Options which would have vested upon the next Vesting
Date by a fraction, the numerator of which shall equal the number of consecutive
days since the most recent Vesting Date that the Optionee is employed by the
Company to the date of termination, and the denominator of which shall equal 365
(rounded to the nearest whole number). If the Optionee’s termination of
employment is for any other reason (including, without limitation, a termination
by the Company for Cause), all unvested Options shall terminate on the date of
termination.

(b) If the Optionee’s termination of employment is due to death or Retirement,
or if the Optionee’s employment is terminated by the Company for Disability [or
without Cause, by the Optionee for Good Reason, or upon the Company’s failure to
renew the Optionee’s work permit in Bermuda], to the extent vested, all vested
Options shall be exercisable by the Optionee or any prior transferee of the
Option or by the Optionee’s designated beneficiary, or, if none, the person(s)
to whom such Optionee’s rights under the Option are transferred by will or the
laws of descent and distribution for 1 year following such termination of
employment (but in no event beyond the term of the Option), and shall thereafter
terminate; provided, that, any exercise of an Incentive Stock Option beyond
(a) three (3) months after the date of termination when the termination is for
any reason other than the Optionee’s death or Disability or (b) twelve
(12) months after the date of termination when the termination is for the
Optionee’s Disability will cause the Option to be deemed a Nonqualified Stock
Option and not an Incentive Stock Option. If the Optionee’s termination of
employment is for any other reason (including, without limitation, a termination
by the Company for Cause), all vested Options, shall be exercisable for a period
of 90 days following such termination of employment (but in no event beyond the
term of the Option), and shall thereafter terminate. An Optionee’s status as an
employee shall not be considered terminated in the case of a leave of absence
agreed to in writing by the Company (including, but not limited to, military and
sick leave); provided, that, such leave is for a period of not more than 90 days
or re-employment upon expiration of such leave is guaranteed by contract or
statute.

(c) For purposes of this Agreement, “Disability” shall mean termination upon 30
days’ notice in the event that the Optionee suffers a mental or physical
disability that shall have prevented him/her from performing his/her material
duties for a period of at least 120 consecutive days or 180 non-consecutive days
within any 365 day period; provided, that, the Optionee shall not have returned
to full-time performance of his/her duties within 30 days following receipt of
such notice. The Optionee shall have “Good Reason” to terminate his/her
employment within 30 days after the Optionee has knowledge of the occurrence,
without the Optionee’s written consent, of one of the following events that has
not been cured, if curable, within 30 days after a notice of termination has
been given by the Optionee to the Company or its Subsidiary, as applicable:
(i) any material and adverse change to the Optionee’s duties or authority which
are inconsistent with his/her title and position, (ii) a material diminution of
the Optionee’s title or position; (iii) a reduction of the Optionee’s base
salary; or (iv) any other reason which the Company determines in its sole
discretion to be a Good Reason; provided, however, that if termination for “Good
Reason” is defined in an employee’s employment agreement, the definition in the
employment agreement shall apply for purposes of this Section 3 with respect to
such employee.

 

2



--------------------------------------------------------------------------------

4. Method of Exercising Option.

(a) Options, to the extent vested, may be exercised, in whole or in part, by
giving written notice of exercise to the Company specifying the number of shares
of Common Stock to be purchased. Such notice shall be accompanied by the payment
in full of the Option Price. Such payment shall be made: (a) in cash, (b) to the
extent authorized by the Committee, by surrender of Common Stock owned by the
holder of the Option for at least six (6) months prior to the exercise of such
Option, or (c) through simultaneous sale through a broker of shares acquired on
exercise, as permitted under Regulation T of the Federal Reserve Board, or
(d) through additional methods prescribed by the Committee, or (e) by a
combination of any such methods.

(b) At the time of exercise, the Optionee shall pay to the Company such amount
as the Company deems necessary to satisfy its obligation to withhold federal,
state or local income or other taxes incurred by reason of the exercise of
Options granted hereunder. Such payment shall be made: (a) in cash, (b) to the
extent authorized by the Committee, having the Company retain shares which would
otherwise be delivered upon exercise of an Option, (c) to the extent authorized
by the Committee, delivering Common Stock owned by the holder of the Option
prior to the exercise of such Option or (d) any combination of any such methods.
For purposes hereof, Common Stock shall be valued at Fair Market Value.

5. Issuance of Shares. Except as otherwise provided in the Plan, as promptly as
practical after receipt of such written notification of exercise and full
payment of the Option Price and any required income tax withholding, the Company
shall issue or transfer to the Optionee the number of Option Shares with respect
to which Options have been so exercised (less shares withheld in satisfaction of
tax withholding obligations, if any), and shall deliver to the Optionee a
certificate or certificates therefor, registered in the Optionee’s name.

6. Company; Optionee.

(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its Subsidiaries, as appropriate.

(b) Whenever the word “Optionee” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the beneficiaries, the executors, the administrators, or the person or
persons to whom the Options may be transferred by will or by the laws of descent
and distribution, the word “Optionee” shall be deemed to include such person or
persons.

7. Non-Transferability. The Options are not transferable by the Optionee
otherwise than to a designated beneficiary upon death or by will or the laws of
descent and distribution, and are exercisable during the Optionee’s lifetime
only by him/her (or his or her legal representative in the event of incapacity).
No assignment or transfer of the Options, or of the rights represented thereby,
whether voluntary or involuntary, by operation of law or otherwise (except to a
designated beneficiary, upon death, by will or the laws of descent and
distribution), shall vest in the assignee or transferee any interest or right
herein whatsoever, but immediately upon such assignment or transfer the Options
shall terminate and become of no further effect.

 

3



--------------------------------------------------------------------------------

8. Change in Control. Upon the occurrence of a Change in Control, all
outstanding Options shall automatically become vested and immediately
exercisable in full.

9. Rights as Shareholder. The Optionee or a transferee of the Options shall have
no rights as shareholder with respect to any Option Shares until he/she shall
have become the holder of record of such share, and no adjustment shall be made
for dividends or distributions or other rights in respect of such Option Shares
for which the record date is prior to the date upon which he/she shall become
the holder of record thereof.

10. Adjustments. In the event of any change in the outstanding Common Stock of
the Company by reason of any stock dividend or split, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other corporate
change, or any distribution to holders of Common Stock other than regular cash
dividends, the number and kind of shares subject to any outstanding Options
granted hereunder and the purchase price thereof shall be adjusted by the
Committee as it shall in its sole discretion deem equitable to preserve the
value of such Options.

11. Compliance with Law. Notwithstanding any of the provisions hereof, the
Optionee hereby agrees that he/she will not exercise the Options, and that the
Company will not be obligated to issue or transfer any shares to the Optionee
hereunder, if the exercise hereof or the issuance or transfer of such shares
shall constitute a violation by the Optionee or the Company of any provisions of
any law or regulation of any governmental authority. Any determination in this
connection by the Committee shall be final, binding and conclusive. The Company
shall in no event be obliged to register any securities pursuant to the
Securities Act of 1933 (as now in effect or as hereafter amended) or to take any
other affirmative action in order to cause the exercise of the Options or the
issuance or transfer of shares pursuant thereto to comply with any law or
regulation of any governmental authority.

12. Notice. Every notice or other communication relating to this Agreement shall
be in writing, and shall be mailed to or delivered to the party for whom it is
intended at such address as may from time to time be designated by it in a
notice mailed or delivered to the other party as herein provided; provided,
that, unless and until some other address be so designated, all notices or
communications by the Optionee to the Company shall be mailed or delivered to
the Company at its principal executive office, and all notices or communications
by the Company to the Optionee may be given to the Optionee personally or may be
mailed to him/her at his/her address as recorded in the records of the Company.

13. [Incentive Stock Options][Non-Qualified Stock Options]. [The Options granted
hereunder are not intended to be incentive stock options within the meaning of
Section 422 of the Code.] [The Options granted hereunder are intended to be
incentive stock options within the meaning of Section 422 of the Code. The
Company shall have no liability to any Optionee or any other person if an Option
designated as an Incentive Stock Option fails to qualify as such at any time. If
the Option is an Incentive Stock Option, and if the Optionee sells or otherwise
disposes of any of the Option Shares acquired pursuant to the Incentive Stock

 

4



--------------------------------------------------------------------------------

Option on or before the later of (a) the date two (2) years after the date of
grant, and (b) the date one (1) year after transfer of such Option Shares to the
Optionee upon exercise of the Option, the Optionee shall immediately notify the
Company in writing of such disposition. In the event any such disposition causes
the Company to incur additional federal, state, or local tax withholding
obligations, the Optionee will satisfy any such obligations in cash or out of
the current wages or other compensation payable to the Optionee.]

14. Binding Effect. Subject to Section 7 hereof, this Agreement shall be binding
upon the heirs, executors, administrators and successors of the parties hereto.

15. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of New York without regard to its conflict
of law principles.

16. Plan. The terms and provisions of the Plan are incorporated herein by
reference, and the Optionee hereby acknowledges receiving a copy of the Plan. In
the event of a conflict or inconsistency between the terms and provisions of the
Plan and the provisions of this Agreement, the Plan shall govern and control.
All capitalized terms not defined herein shall have the meaning ascribed to them
as set forth in the Plan.

17. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Optionee or the Company to the Committee for review.
The resolution of such a dispute by the Committee shall be binding on the
Company and the Optionee.

18. No Right to Continued Employment. Nothing in this Agreement shall be deemed
by implication or otherwise to impose any limitation on any right of the Company
to terminate the Optionee’s employment.

19. Section 409A Limitation. The Company shall have no liability to the Optionee
or any other person if an Option is determined to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code and the
terms of such Option do not satisfy the additional conditions applicable to
nonqualified deferred compensation under Section 409A of the Code.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MAX RE CAPITAL LTD. By:  

 

Name:   Title:   By:  

 

 

5